UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MORRIS COE, et al.,

                       Plaintiffs,

      v.                                          Civil Action No. 13-cv-184 (RLW)

ERIC HIMPTON HOLDER, JR.,
Attorney General of
the United States, et al.,

                       Defendants.

                        MEMORANDUM OPINION AND ORDER 1

       The Clerk’s Office of the U.S. District Court for the District of Columbia has received

three documents from the Plaintiffs in this matter filed in violation of the Federal Rules of

Civil Procedure, the Local Civil Rules, and/or a previous Order of this Court. One purports to

be a motion for default judgment, but it relates to a party for which no summons has been

issued. A second purports to be a motion for reconsideration, but it lacks a valid certificate of

service. 2 And the third is a draft amended complaint, although this Court previously ordered

that to file a draft amended complaint Plaintiffs need to file a Motion for Leave to Amend.

(See Dkt. No. 10).

1
        This unpublished memorandum opinion is intended solely to inform the parties and any
reviewing court of the basis for the instant ruling, or alternatively, to assist in any potential
future analysis of the res judicata, law of the case, or preclusive effect of the ruling. The Court
has designated this opinion as “not intended for publication,” but this Court cannot prevent or
prohibit the publication of this opinion in the various and sundry electronic and legal databases
(as it is a public document), and this Court cannot prevent or prohibit the citation of this
opinion by counsel. Cf. FED. R. APP. P. 32.1. Nonetheless, as stated in the operational
handbook adopted by our Court of Appeals, “counsel are reminded that the Court’s decision to
issue an unpublished disposition means that the Court sees no precedential value in that
disposition.” D.C. Circuit Handbook of Practice and Internal Procedures 43 (2011).
2
        It should also be noted that the purported motion for reconsideration misreads Federal
Rule of Civil Procedure 15(a), which states that a pleading may be amended as a matter of
right within 21 days of service of a motion under Rule 12(b), not within 21 days of receipt of
such a motion.
                                                 1
       While materials filed by pro se litigants are generally held to less stringent standards

than those applied to formal documents drafted by lawyers, even pro se litigants must comply

with the Federal Rules of Civil Procedure and the Local Civil Rules. See Jarrell v. Tisch, 656

F. Supp. 237, 239 (D.D.C. 1987). Plaintiffs have already been put on notice by this Court that

they need to comply with the Rules, but they continue to fail to do so. And this is on top of the

fact that, when this Court notifies Plaintiffs about developments in this matter by mailing out

rulings to the addresses on file, many of the mailings are returned as undeliverable, another

violation of the Rules. See LCvR 11.1 (“Notice of change in address or telephone number of

an attorney or a party not represented by an attorney must be filed within 14 days of the

change.”).

       If Plaintiffs intend to pursue their claims in this matter, they must do so in compliance

with the Federal Rules of Civil Procedure, the Local Civil Rules, and rulings issued by this

Court. To date, they have failed repeatedly to do so. Accordingly, leave to file for the

documents presented by Plaintiffs in violation of the Rules is hereby DENIED.


                                                                    Digitally signed by Judge Robert L.
                                                                    Wilkins
                                                                    DN: cn=Judge Robert L. Wilkins,
Date: July 19, 2013                                                 o=U.S. District Court, ou=Chambers
                                                                    of Honorable Robert L. Wilkins,
                                                                    email=RW@dc.uscourt.gov, c=US
                                                                    Date: 2013.07.19 09:46:32 -04'00'



                                                     ROBERT L. WILKINS
                                                     United States District Judge




                                               2